ON PETITION FOR REHEARING.
AILSHIE, C. J.
A petition for a rehearing has been filed in this case, and after a thorough examination of its contents, we do not deem it necessary to deal with but two points therein urged. In the first place, it is suggested that notwithstanding the fact that the findings to which reference was originally made contain the expression “there is no competent evidence to show,'” etc., still each paragraph ends with the following statement: “And the court finds as a matter of fact,” that the allegations of the paragraph are untrue. It is argued in the petition that the court must have overlooked this closing sentence of each of these paragraphs. The court, however, had considered this part of .the finding as well as the other, but since the finding is based on the theory of “no competent evidence,” the facts found by the concluding sentence are also based upon the same theory, and we are nowhere advised by the court as to what he considered “competent evidence.” The litigant is entitled to have the findings based on the evidence admitted in the case, but when the court in his findings designates “competent evidence,” *435thereby impliedly saying to the litigant that there was also “incompetent evidence” admitted, and does not tell him what was competent and what incompetent, he is left at a disadvantage.
The next contention that we will consider is that the court has not passed upon the sufficiency of the defendant’s answer and separate defense, and further, that the material averments thereof are alleged as “this defendant is informed and believes,” without any allegation that the defendant, upon such information and belief, alleges the facts thus stated to be true. In the first place, the plaintiff did not demur to the defendant’s affirmative defense, and has saved no objection to the sufficiency thereof. It is sufficient in the absence of demurrer or other proper objection and exception. It was considered, apparently, not only as a separate answer, but as a cross-complaint, and the. evidence was introduced on that theory. The plaintiff has no appeal or assignment of error pending here whereby we can pass upon and determine the sufficiency of this answer as against any demurrer that might have been lodged against it. At the present term of this court, in Swank v. Sweetwater Irr. Co., ante, p. 353, 98 Pac. 297, we have held that a complaint which alleges that the pleader is informed and believes certain facts, without also alleging that upon such information and belief the pleader alleges the same to be true, is in fact no allegation at all. These are questions that have not been raised in the lower court, and are not presented by the record here and are clearly not available to the respondent on this appeal. We find no reason for granting a rehearing in this case, and the petition will therefore be denied.
Sullivan, J., and Stewart, J., concur.